Citation Nr: 1617940	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-50 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with sciatica.

2. Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatters disease with chondromalacia patella, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty during the Vietnam War Era and during peacetime from May 1969 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the case in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Veteran indicated on his December 2009 substantive appeal that he wished to testify at a video-conference hearing before a Veterans Law Judge.  He was advised in a May 2010 letter that such hearing had been scheduled for July 12, 2010.  It was noted in the Board's August 2013 remand that the Veteran did not appear for the hearing or request a rescheduling of his hearing.  However, evidence has now been associated with the virtual VA file showing that the Veteran requested that his hearing be rescheduled because of a medical issue.  Therefore, he should be provided an additional opportunity to appear for a hearing on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing at the RO before a Veterans Law Judge.  Notify him of the date, time, and location of the rescheduled hearing.  Put a copy of this letter in his Veterans Benefits Management System (VBMS) e-folder.  If, for whatever reason, he changes his mind and elects not to have this hearing, then also document this in his VBMS file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

